Citation Nr: 0733736	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1988, for payment of additional compensation for dependents.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1955 
to August 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in June 2007.  
At the hearing, the veteran waived representation on the 
basis that he believed he understood his case well enough to 
present it without assistance.


FINDINGS OF FACT

1.  The veteran was service-connected for a disorder of the 
esophagus effective August 31, 1957, which has been evaluated 
as 30 percent disabling since then. 

2.  By Public Law 95-479 § 102(b), effective October 1, 1978, 
dependency allowances were authorized to be paid for veterans 
rated 30 percent and above.  Prior to that, the law provided 
that only veterans rated at 50 percent and above were 
entitled to dependency allowances.  There was no provision in 
PL 95-479 requiring VA to notify potential claimants of this 
change.

3.  A written claim for dependency allowances for the 
veteran's spouse and children was not received by VA until 
August 22, 1989.

4.  The veteran has received additional compensation for one 
dependent effective from September 1, 1988.

5.  Any defect in the provision of notice required by the 
Veterans Claims Assistance Act of 2000 has been cured and, 
thus, there is no prejudice to the veteran.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 1, 
1988, for the grant of dependency allowance has not been met.  
38 U.S.C.A. § 315 (West 1976); P.L. 95-479 § 102(b); 
38 U.S.C.A. §§ 501, 1822, 5110(g), 5111 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.31, 3.114, 3.155, 3.160 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Laws and Regulations

The Veteran's Disability Compensation and Survivors' Benefits 
Act of 1978, Public Law 95-479, was enacted on October 1, 
1978.  In § 102(b), the act amended the law to authorize 
payment of dependency allowances of veterans whose service- 
connected disabilities were rated 30 percent and above.  
Previously, the law provided dependency allowances only for 
veterans whose service-connected disabilities were rated at 
50 percent and above.

Thus P.L. 95-479 was a liberalizing law creating a new basis 
of entitlement to dependency allowances.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.  Effective dates of awards 
based on liberalizing laws are assigned in accordance with 
the facts found, but not earlier than the effective date of 
the change.  Id.  If review is initiated by VA or at the 
request of the claimant within one year of the effective date 
of the liberalizing law, benefits may be authorized from the 
date of the change in law.  38 C.F.R. § 3.114(a)(1).  If 
review is not initiated until more than one year after the 
effective date of the change in law, the effective date of 
the award may be one year prior to the date of VA's 
determination of entitlement if all the criteria of the 
liberalizing law was met at that time.  38 C.F.R. 
§ 3.114(a)(2) or (3); McCay v. Brown, 106 F.3d 1577, 1581 
(Fed. Cir. 1997).  
II.  Factual Background

The veteran essentially contends that he is entitled to an 
effective date prior to September 1988 for additional 
compensation benefits for his dependents, because he had 
inquired by telephone with VA many times over the years as to 
whether he was entitled to allowances for his dependents and 
was told he was not entitled even after the amendment made by 
P.L. 95-479 § 102(b).  Thus he claims he relied upon VA 
employees' representations that he was not entitled to 
dependency allowances for his dependents and, therefore, did 
not file for dependency allowance until August 1989.

The facts as established in the claims folder show that the 
veteran was awarded service connection for a disorder of the 
esophagus effective August 1957.  This is the veteran's only 
service-connected disability, and it has been continuously 
evaluated as 30 percent disabling since that time.  It 
appears that the veteran submitted his marriage certificate 
and the birth certificates for his two eldest children as 
early as December 1966 in relation to an application for 
education benefits.  The veteran submitted these certificates 
once more in September 1967, again apparently in relation to 
obtaining education benefits.  However, there is no record of 
any communication, either written or oral, in the claims file 
related to the veteran's dependents after September 1967 
until August 1989.  

In August 1989, the veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents.  He identified his 
spouse and two children, ages 19 and  22 who were living at 
home, as his dependents.  No action was taken on the 
veteran's filing.  On March 1, 2004, the RO received a 
statement from the veteran dated February 24, 2004, 
requesting that his VA disability benefits be recalculated in 
order to account for his dependents.  In this statement, the 
veteran contends that he should be paid dependency allowances 
as far back as 1958 when he married his wife, and that he is 
also entitled to additional dependency allowances for his 
four children until they reached age 22 because they lived at 
home while attending college.  In paragraph three of this 
statement, however, the veteran stated that, although he did 
not file a changed "Declaration of Status of Dependents" at 
the initial change of status, he did submit one on August 17, 
1989.  Finally, he states that since then he has not received 
either an acknowledgement of this form or a change in his 
benefits as a result of submitting this form.  On March 3, 
2004, the RO received another VA Form 21-686c dated February 
27, 2004, from the veteran.  On this form, the veteran again 
states that he filed the VA Form 21-686c on August 17, 1989, 
with wife and girls living at home at that time on it, but 
his disability compensation check never changed.  

In a decision letter issued April 15, 2004, the veteran's 
request for additional compensation for dependents was 
granted effective September 1, 1989, but only as to one 
dependent (his wife).  This letter notes that the VA Form 21-
686c received from the veteran on August 22, 1989, was filed 
down without action.  In order for him to receive additional 
benefits for the two children he identified in the August 
1989 VA Form 21-686c, he was advised to submit evidence that 
they were in school anytime from August 1, 1989, to their 
23rd birthdays.  He was provided with VA Form 21-674, 
"Request for Approval of School Attendance," to complete 
and submit for this purpose.  The Board notes that, to date, 
the veteran has not submitted this requested evidence.    

On August 27, 2004, the RO received the veteran's Notice of 
Disagreement dated April 21, 2004.  The Board notes that the 
delay in receiving the veteran's Notice of Disagreement 
appears to be due to confusion as to what RO the veteran's 
claim was being handled at.  However, since it was received 
well within the one year time limitation, the delay does not 
have any material affect on the Board's decision.  

In his Notice of Disagreement, the veteran states that, 
because he feels so strongly in the justice of his claim, he 
will waive the $1,200 he calculates that VA owes him on the 
specific issue of his children's educational benefits beyond 
age 18, and agrees to accept a reduced amount for the period 
of August 1, 1957, to August 17, 1989.  In addition, with his 
Notice of Disagreement, the veteran submitted a new 
Declaration of Status of Dependents listing all four of his 
children and requesting additional compensation be paid for 
each child from the date of their birth until the age of 18.  

In October 2004, a letter was sent to the veteran in response 
to his Notice of Disagreement advising him of the Post-
Decision Review process and asking him to select either the 
Decision Review Officer Process or the Traditional Appeal 
Process.  In a statement received on October 22, 2004, the 
veteran selected the Decision Review Officer Process.  With 
this statement, the veteran also submitted a VA Form 21-4142 
on which he did not indicate any sources of information but 
stated for the first time that he had received a letter from 
VA in March 1988 (which he indicates is enclosed but in fact 
is not) regarding additional benefits for spouse and 
children.  He claims he called and asked for VA Form 21-686c 
but was told he was not eligible.  He further claims he was 
in Sepulveda in August 1989 where he picked up a form 21-686c 
and filled it out on September 17, 1989, and never got an 
answer.  He claims he called in 1989 and was told he was not 
eligible.  He then states that, in February 2004, he saw an 
article in the Daily News that veterans' dependents are 
eligible of an increase in disability.  Based upon this 
article, he then refiled VA Form 21-686c and got paid for the 
Form filed August 17, 1989, but not for his December 27, 1958 
marriage and the four kids as dependents (referencing April 
17, 2004, VA Form 21-686c).  

The RO issued a Statement of the Case in May 2005 that upheld 
the effective date of September 1, 1989, for the grant of 
additional compensation for dependents.  The veteran filed a 
statement in March 2006 again questioning VA's decision.  
This statement was taken as a substantive appeal.  In this 
statement, the veteran claims he called VA every year in the 
1980s and was advised that 30 percent did not allow benefits 
for dependents, and that it was not until August 17, 1989, 
when he called VA that he was told to file a 21-686c.  He 
claims that, when he did not receive a response, he called VA 
and was told "then you do not get dependents benefit."  He 
said he would be "happy to review [his] 1" thick file and 6 
registered letters - and the misinformation [he] received 
from the VA."  In an April 2006 statement, the veteran 
claims that he called VA from 1975 on and was told as late as 
2003 that he was not eligible for dependency allowances.

On June 22, 2006, the veteran met with a Decision Review 
Officer for an Informal Conference.  The Report of Contact 
recording this conference indicates that the veteran was 
informed of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  During the 
discussions, the veteran contended that the effective date 
should be from October 1, 1978, which is the effective date 
of the change in law that allowed additional compensation for 
dependents of veterans evaluated at 30 percent and higher.  
In addition, the veteran testified that he has contacted VA 
on several occasions regarding his claim for additional 
compensation for his dependents.  Based on the discussions, 
the Decision Review Officer found that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.  Accordingly, the Decision Review Office 
proceeded with a de novo review of the veteran's claim.  In a 
Deferred Rating Decision dated June 23, 2006, the Decision 
Review Officer authorized an earlier effective date to 
September 1, 1988, under the provisions of 38 C.F.R. 
§ 3.114(a), which provides that, if a claim is reviewed more 
than one year after the effective date of a liberalizing law, 
benefits may be authorized for a period of one year prior to 
date of receipt of the claim.  A Supplemental Statement of 
the Case was issued in September 2006 denying an earlier 
effective date than September 1, 1988, for additional 
compensation for the veteran's dependents.  

In response, the veteran submitted a statement indicating 
that he had no additional evidence to submit in support of 
his claim and requesting a hearing before the Travel Board.  
A Travel Board hearing was conducted on June 19, 2007, before 
the undersigned.  At the hearing, the veteran waived his 
right to representation on the basis that he believed he 
understood the issue sufficiently enough to represent 
himself.  He testified that he contacted VA many times by 
phone during the mid-1970s and 1980s but was always told he 
was not eligible for dependency allowances.  He further 
testified that, when he called in 1989, he was told to fill 
out the Declaration of Status of Dependents and see what 
happens.  He did so but nothing happened until 2003 when he 
contacted VA again.  During the hearing, the veteran admitted 
that he had not provided written notification of his 
dependents to VA until 1989 but only verbal notification.  




III.  Analysis

The Board finds that the veteran did not file a claim for 
dependency allowance until August 22, 1989, the date VA 
received his first VA Form 21-686c, Declaration of Status of 
Dependents.  Before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  38 C.F.R. § 3.1(p); Roebuck v. Nicholson, 20 Vet. App. 
307, 312 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).  
The veteran contends that he sought the dependency allowance 
many times by telephoning VA and inquiring whether he was 
eligible for this benefit, but was told he was not entitled.  
Thus he did not file any written document requesting 
dependency allowances until August 1989.  At that time, he 
said he again called inquiring about eligibility for 
dependency allowance and was once more told that he was not 
eligible but to file VA Form 21-686c and see what happens.  
Thus the veteran submitted a completed VA Form 21-686c on 
August 22, 1989.  

The Board notes that generally faulty advice on the part of 
VA employees cannot serve as the basis for an earlier 
effective date.  Nonetheless, a call or visit to the RO 
inquiring about benefits could constitute an informal claim 
(if specific enough) and if it has been reduced to written 
form in the claims folder.  38 C.F.R. § 3.1(p); Shields v. 
Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. 
App. 28, 30 (1994).  In the present case, however, there is 
no written record in the claims folder of any calls made by 
the veteran to VA inquiring about eligibility for dependency 
allowances.  Neither is there any written communication from 
the veteran after the change in law effective in October 1978 
until August 1989 that would indicate an intent to seek 
dependency allowances.  The veteran made references in his 
March 2006 substantive appeal to registered letters, but 
there is no record of any written document, registered or 
otherwise, received between October 1978 and August 1989 that 
could constitute an informal claim.  In his statements 
received in March 2004, the veteran admitted he did not file 
the initial Declaration of Status of Dependents until August 
1989.  He also conceded at the Travel Board hearing in June 
2007 that he had not filed anything in written format 
advising VA of his dependents' status until 1989.  

Furthermore, although the claims file does show the veteran 
submitted his marriage certificate and birth certificates of 
his first two children in 1966, the veteran was not entitled 
to dependency allowances for his wife and children at that 
time because he only had a 30 percent service-connected 
disability and the law required a minimum 50 percent 
disability.  When the law changed in October 1978, VA was not 
obligated to notify the veteran that he was now eligible to 
receive dependency allowances for his wife and children.  See 
Lyman v. Brown, 5 Vet. App. 194, 197 (1993) (VA is under no 
legal obligation to individually notify every potential 
claimant of his or her possible entitlement to VA benefits.).  
In addition, VA's failure to notify the veteran of the change 
in his eligibility status does not toll the statutory time 
period set forth in 38 U.S.C.A. § 5110.  See Andrews v. 
Principi, 351 F.3d 1134, 1137 (Fed. Cir. 2003) (VA's failure 
to notify a veteran pursuant to 38 U.S.C.A. § 7722(b) and 
(c)(1) may not serve as the basis for tolling the time period 
in § 5110(b)(1) and awarding an effective date in 
contravention of the statute.).

While it is unfortunate that the veteran did not learn 
earlier of the changes brought about by Public Law 95-479, 
everyone dealing with the Government is charged with 
knowledge of the Federal statutes and agency regulations.  
Morris v. Derwinski, 1 Vet. App. 260, 265 (1990).  In 
addition, everyone is bound by these regulations "regardless 
of actual knowledge of what is in the [r]egulations or of the 
hardships resulting from innocent ignorance."  Id., quoting 
Fed. Crop Ins. Corp. v. Merrill, 322 U.S. 380, 384-385 
(1947).

The Board finds, therefore, that the veteran did not file a 
claim for additional compensation for his dependents until 
August 22, 1989, the date VA received the veteran's first VA 
Form 21-686c, Declaration of Status of Dependents.  In making 
this determination, the Board has accorded greater weight to 
the written evidence in the claims file, including the claims 
forms submitted from the veteran, then the veteran's 
subsequent statements and assertions concerning his claimed 
prior actions.  The Board must assess the credibility and 
weight of all the evidence to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  Nevertheless, when, after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2007).

Initially the veteran stated that he did not notify VA of the 
change in his dependents status until August 1989.  (See the 
March 2004 statements.)  Beginning in October 2004, the 
veteran started claiming that he contacted VA a couple of 
times before August 1989.  Thereafter, starting in March 
2006, he has stated that he contacted VA every year starting 
in 1975 through to 2003.  At the July 2007 hearing, however, 
the veteran admitted that he did not submit anything in 
written form notifying VA of the status of his dependents 
until 1989.

Thus the Board finds that the veteran's statements are 
inconsistent with each other and with the written evidence in 
the claims file.  Thus the Board affords greater weight to 
the written evidence and the veteran's admissions in his 
March 2004 statements and July 2007 testimony that he did not 
file actual notice with VA of his dependents until August 
1989, when he submitted the first VA Form 21-686c.

The Board notes that, in his Notice of Disagreement, the 
veteran proposed to waive his right to that portion of the 
claimed dependency allowances related to his children's 
period of education over the ages of 18 in an attempt to 
negotiate with VA.  Although the veteran can rightfully waive 
entitlement to a benefit, neither the RO nor the Board are 
authorized to enter into such negotiations.  Rather they are 
bound by the laws and regulations governing VA benefits.  The 
veteran may be entitled to the dependency allowances he has 
proposed to waive, but the fact remains that the veteran has 
not submitted the requisite evidence to prove his entitlement 
(that his children were in school any time from September 1, 
1988, to 23) despite having been asked to do so.  Without the 
evidence requested, the veteran's entitlement to dependency 
allowances for his children for any such time period remains 
unestablished.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an effective date earlier than September 1, 1988, for 
additional compensation for his dependents.  The 
preponderance of the evidence of the evidence being against 
the veteran's claim, the benefits of the doubt doctrine is 
not applicable.  Consequently, the veteran's appeal must be 
denied.

IV.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In the present case, the veteran has not been afforded 
written notice of VA's duties to notify and assist.  The 
Board finds, however, that the veteran has not been 
prejudiced thereby.  First, the Board notes that the 
veteran's claim was granted in April 2004.  Since the 
veteran's claim was initially granted and he now only objects 
to the assignment of the effective date of the grant of the 
benefits sought, the Board finds that VA's initial obligation 
to notify the veteran was met as the claim was obviously 
substantiated.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Furthermore, the Board finds that the veteran has actual 
knowledge of what information and evidence was necessary to 
establish his claim for an earlier effective date.  First, 
the veteran was told at the June 2006 Informal Conference 
with the Decision Review Officer of his rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000.  In addition, in March 2006, the veteran was provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which also advised him of what information and 
evidence is needed to establish the date of entitlement when 
a benefit is granted.  

Second, his statements received since October 2004 reveal the 
veteran had actual knowledge that he needed to show that he 
notified VA earlier than August 1989 of the status of his 
dependents in order to be entitled to an earlier effective 
date.  For example, in his March 2006 and April 2006 
statements, the veteran claims he called VA as early as 1975 
and every year thereafter throughout the 1980s.  

In addition, there was a subsequent adjudication by the RO 
when it amended the award in September 2006 and assigned an 
earlier effective date of September 1, 1988. 

Finally, in April 2006 and again in September 2006, the 
veteran indicated he had no further evidence to submit in 
support of his claim.  Such statements show that the veteran 
knew of the information and evidence needed to support his 
claim.

Thus the Board finds that the purposes of the notice 
requirements has not been frustrated and the error in failing 
to provide written VCAA notice has not affected the essential 
fairness of the adjudication because the veteran was provided 
notice (although not all of it in writing) and has actual 
knowledge of VA's duty to notify and assist.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show error did not affect the essential fairness of 
the adjudication.).  VA has, therefore, fulfilled its "duty 
to notify" the veteran. 

With respect to VA's duty to assist, the veteran did not 
identify any additional evidence that VA could obtain in 
assisting him in developing his claim.  Furthermore, he has 
submitted multiple statements that he has no additional 
evidence to submit.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 


ORDER

Entitlement to an effective date earlier than September 1, 
1988, for payment of additional compensation for dependents 
is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


